Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 8, 2021

                                      No. 04-20-00465-CV

                        AMMONITE OIL & GAS CORPORATION,
                                    Appellant

                                                v.

                          RAILROAD COMMISSION OF TEXAS,
                                     Appellees

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-18-0003-CV-A
                        Honorable Janna K. Whatley, Judge Presiding


                                         ORDER

        On February 4, 2021, the two appellees in this case filed separate briefs. The Texas Rules
of Appellate Procedure permit appellant to file briefs of up to 7,500 words replying to each of
appellees’ briefs. TEX. R. APP. P. 9.4(i)(2)(C), 38.3. On February 5, 2021, appellant filed an
unopposed motion seeking leave to file a single reply brief of no more than 15,000 words
addressing both appellees’ briefs. Appellant’s motion also requested an extension of time to file
its reply brief until March 16, 2021. After consideration, appellant’s motion is GRANTED. We
ORDER appellant to file a single reply brief of no more than 15,000 words by March 16, 2021.

       It is so ORDERED on February 8, 2021.


                                                            PER CURIAM


       ATTESTED TO: ______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT